UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Xing Dong Zhang, et al.,
                                                                              2/5/2020
                                    Plaintiffs,
                                                             1:19-cv-02594 (SDA)
                     -against-
                                                             ORDER SCHEDULING FINAL
 Ken’s Sushi Bistro Inc., et al.,                            PRETRIAL CONFERENCE

                                    Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a final pretrial conference on Tuesday, MAy 12,

2020 at 10:00 a.m. in Courtroom 11C, 500 Pearl Street, New York, NY 10007. The parties shall be

prepared to discuss any dispositive motions, a trial date, and the Joint Pretrial Order required by

Section IV.B of Judge Aaron’s Individual Practices.

SO ORDERED.

DATED:         New York, New York
               February 5, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
